Case 1:18-cv-21823-JG Document 32 Entered on FLSD Docket 01/07/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 1:18-cv-21823-GOODMAN

 SUSANA BANDERAS,

           Plaintiff,

 v.

 MIDLAND FUNDING, LLC, AND
 MIDLAND CREDIT MANAGEMENT, INC.,

           Defendants.
 _________________________________________/

               DECLARATION OF DEFENDANTS’ COUNSEL
 CORY W. EICHHORN IN RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE

           Pursuant to the Court’s Order to Show Cause [ECF No. 30] and 28 U.S.C. § 1746,

 Defendants Midland Funding, LLC and Midland Credit Management, Inc. (collectively the

 “Defendants”), by and through their undersigned counsel, hereby submit this declaration and state

 as follows:

           1.      My name is Cory W. Eichhorn, I am over the age of 18, and am competent to make

 this Declaration.

           2.      I am the counsel of record for Defendants in this matter.

           3.      I make this Declaration based upon my personal knowledge of the facts stated

 herein.

           4.      On December 20, 2018, Plaintiff filed a Notice of Settlement to alert the Court that

 the parties had agreed to resolve the matter [ECF No. 28].
Case 1:18-cv-21823-JG Document 32 Entered on FLSD Docket 01/07/2019 Page 2 of 2



        5.      On December 21, 2018, the Court entered an Order directing the parties to file

 certain dismissal papers on or before January 4, 2019. (the “December 21, 2018 Order”) [ECF No.

 29].

        6.      Counsel for Defendants transmitted a draft settlement agreement to Counsel for

 Plaintiff, memorializing the terms of their agreement, during the week of December 31, 2018.

        7.      Counsel for Defendants was under the impression that Plaintiff’s counsel would

 proceed to file the appropriate dismissal papers forthwith and before the Court’s deadline of

 January 4, 2019.

        8.      Upon learning that the dismissal papers were not filed, Counsel for Defendants

 acted expeditiously by filing the Joint Stipulation of Dismissal and Proposed Order of Dismissal

 on January 7, 2019, one business day after the deadline to file the dismissal papers pursuant to the

 Court’s Order of Dismissal.

        9.      Based on the foregoing, Defendants have established excusable neglect to extend

 the time period for the filing of the dismissal papers. Moreover, no party will be prejudiced by

 this short extension.

        Dated: January 7, 2019

                                               By:    /s/ Cory W. Eichhorn
                                                      Florida Bar No. 576761
                                                      cory.eichhorn@hklaw.com
                                                      HOLLAND & KNIGHT LLP
                                                      701 Brickell Avenue, Suite 3300
                                                      Miami, FL 33131
                                                      Telephone: (305) 374-8500
                                                      Facsimile: (305) 789-7799

                                                      Counsel for Defendants




                                                  2
